MOTION FOR RE-ARGUMENT.

By the Court.

ElaNdrau, J.
This case was beard at the July Term of 1862, on an appeal from an order denying a new trial, and is reported in volnme 8 of the reports of this Court at page 70. The order was affirmed after a full consideration of all the points made by tbe Appellant. Nothing new is pre-*541sen ted on tins motion for a re-argument. The case is a perfectly plain one, and could not hare been disposed of differently by this Court upon the record as sent to us from the Court below. There is nota single suggestion urged on this motion that brings the case within the rule that we have laid down for granting re-arguments. No mistake of fact occurred ; no point was overlooked ; nothing is presented for our consideration that was not before us on the original argument, and we see no .error in our former decision. See 8 M. R., 70.
The motion is denied,